Citation Nr: 1211755	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  00-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot wound to the right leg (Muscle Groups XI and XII), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from February 1944 to January 1946.  He is a World War II combat veteran.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2000 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following an August 2001 Board remand, a September 2002 Board decision denied a rating in excess of 30 percent for the service-connected residuals of a gunshot wound of the right leg, finding that there was pain and limited motion of the right ankle and knee but not more than severe disability of Muscle Groups XI or XII.  

The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court) which entered an Order in March 2004, pursuant to a Joint Motion for Remand (JMR) vacating and remanding the matter to the Board for "readjudication consistent with the [JMR]."  In that JMR it was stipulated that the facts were not in dispute but readjudication was required, noting that under VA regulations "a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2002).  Thus, if there are entirely different functions of a muscle group and peripheral nerve, then separate rating for the injuries are required."  It was stipulated that it was unclear why the Board concluded that the musculocutaneous nerve injury involved motion of the foot which was contemplated under the muscle injury codes.  The Board was to discuss the evidence concerning manifestations of the injuries of Muscle Groups XI and XII and manifestations of the musculocutaneous nerve injury, and how the symptoms of these injuries overlapped.  

To facilitate compliance, the Board remanded the case in August 2004 for VA orthopedic and neurology examinations, which were conducted in September 2004.  Thereafter, a December 2005 Board decision found that "the injuries to Muscle Group XII and the superficial peroneal nerve as likely as not affect different functions of the foot" and, so, granted a separate 10 percent rating for a moderate injury of the "musculocutaneous (superficial peroneal) nerve" under 38 C.F.R. § 4.124a, Diagnostic Code 8522.  This grant was effectuated by a December 2005 rating decision, effective July 7, 1999 (date of receipt of the claim for increase).  

The Veteran appealed the December 2005 Board decision to the Court which, pursuant to another JMR in November 2006, entered an Order in December 2006 vacating and remanding "that part of the [Board's December 2005] decision that denied an increased disability evaluation in excess of 30 % for service-connected residuals of a gunshot wound to the right leg, Muscle Group XII, musculocutaneous nerve injury" for compliance with the JMR which was incorporated by reference.  The JMR specified that "[t]o the extent that the Board granted [] a separate 10-percent rating for his musculocutaneous nerve injury, the parties agree that the issue in this regard is not subject of the instant appeal."  Although the Board had found that a 30 percent rating was the highest schedular rating, under 38 C.F.R. § 4.73, Diagnostic Codes 5311 or 5312, for a severe injury of either Muscle Group XI or XII, the JMR found that "the Board failed to consider whether [there was] entitlement to a separate rating for 'each group of muscles damaged.'  38 C.F.R. § 4.56(b); see Jones [v. Principi], 18 Vet. App. [248] at 258."  The JMR noted that the Court's decision in Jones, Id., addressed potential eligibility for separate ratings pursuant to the post-1997 version of 38 C.F.R. § 4.56(b).  The matter of possible separate ratings for injuries of Muscle Group XI and Muscle Group XII was remanded.  

An April 2007 Board decision denied entitlement to separate compensable ratings for injuries of Muscle Group XI and injury of Muscle Group XII.  Citing 38 C.F.R. § 4.55(d) and (f), the Board stated that "because the 'same' anatomical region was affected by the gunshot injury, multiple ratings cannot be assigned under more than one muscle injury Code, even if the Board were to assume that more than one joint in the lower right extremity was affected by the combat injury."

The Veteran appealed the April 2007 Board decision to the Court.  In a May 2009 Memorandum decision the Court, at page 5, vacated and remanded the matter to the Board to "address issues related to its application of [38 C.F.R.] § 4.55(e) in denying the appellant's claim for separate ratings for his muscle group injuries."  The Court found that "the Board never discussed whether the muscle group injuries 'act[ed] on the same joint" within the meaning of 38 C.F.R. § 4.55(e).  The Court noted, at page 4, that 38 C.F.R. § 4.55(d) required that the combined rating of muscle groups acting upon a single unankylosed joint must be less than a rating for unfavorable ankylosis as well as VA's contention that this precluded separate ratings for injuries of Muscle Group XI and Muscle Group XII.  However, the Court declined to address this argument.  

The Court further stated, at page 4 and 5, that "[h]owever, the Court rejects the appellant's argument that he is entitled to separate ratings pursuant to [38 C.F.R.] § 4.56(b)."  The Court noted, at page 5, that the "application of [38 C.F.R.] § 4.56(b) is only appropriate where there is a through-and-through injury" and found that "[a]fter a thorough review of the record the Court is unable to find any evidence indicating that a through-and-through injury to either MG XI or MG XII, and ... it appears that the appellant suffers from a penetrating wound [and that under 38 C.F.R. § 4.56(d)] a 'deep penetrating wound' is characteristic of a severe disability." 

Because the Court's May 2009 decision and remand instructed the Board to determine whether an additional medical examination was necessary, the Board remanded the case in August 2010 for an examination to determine whether the muscle groups involved, i.e., XI and XII, affected motion of the same joint or affect motion of different joints.  

The Veteran was then afforded a VA examination in August 2010 (in which the examining physician stated that he had reviewed the claim file), and addendums thereto were obtained in September (in which another VA physician stated only that he had also reviewed the claim file) and November 2010 (by the physician that conducted the August 2010 examination).  In the latter addendum it was stated that, based on examination and history, the Veteran had severe muscle weakness of the tibialis anterior, and that weakness of the peroneal musculature was moderately severe.  

Thereafter, a December 2010 rating decision granted a separate compensable rating of 10 percent for a tender scar of the right leg, effective August 21, 2010 (date of VA examination).  

Because VA examination in August 2010, and addendums thereto in September and November 2010, did not address the specific question posed in the August 2010 Board remand of whether MGs XI and XII affected motion of the same joint or affected motion of different joints, the Board remanded the case in February 2011 for a new VA examination to determine if these muscle groups affected motion of the same joint or affected motion of different joints.  The examiner was requested to comment not only on the right ankle involvement but also on any involvement of the right knee and toe joints, as there existed a possibility that such joints may be affected.  

On VA examination in February 2011, the examining physician reviewed the report of the prior August 2010 VA examination.  It was reported that based on the August 2010 examination the Veteran had peroneal nerve damage from his gunshot wound.  Strength of the Veteran's tibialis anterior was severely weakened and he had weakness of right ankle in dorsiflexion.  Weakness of right ankle in eversion was indicative of weak peroneal longus and brevis strength.  This correlated with his symptoms.  Due to injury of the right deep peroneal nerve, he had abnormal sensation and severe weakness of the ankle joint, as well as denervation of the tibialis anterior muscle, peroneus longus and brevis muscles across the ankle joint.  On the current examination the Veteran had apparent 5/5 strength of the extensor hallucis longus and gastrosoleus complex.  He had 5/5 strength of toe flexion and toe extension. He had 5/5 strength of the quadriceps and hamstrings.  He had excellent knee motion from 0 to approximately 120 degrees.  His scar did not encroach upon any of the joints of the foot, or of the knee joint.  

Because the report of the February 2011 VA examination had not stated whether the entire claim file was reviewed, the case was returned for clarification of this matter in an addendum.  In a March 2011 addendum another physician stated that he had reviewed the Veteran's claim file and agreed with the February 2011 VA examining physician's assessment.  

A Supplemental Statement of the Case (SSOC) confirmed and continued the denial of the claim (without specifically addressing the matter of whether the injuries of MGs XI and XII affected motion of the same joint or affected motion of different joints).  

However, the additional VA examination in February 2011 and the March 2011 addendum, did not address whether the muscle groups affected motion of the same joint or different joints.  This question was central to the Board's August 2010 remand and the additional Board remand instructions in February 2011, and such a determination is critical in ascertaining the applicability of 38 C.F.R. § 4.55(e).  Corrective action, in the form of a more detailed VA examination, is required upon remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders).  

Lastly, for the benefit of the examiner, the Board notes that 38 C.F.R. § 4.73, Diagnostic Code 5311 lists the muscles of Muscle Group 11, posterior and lateral crural muscles and muscle of the calf, as being the; triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and the planaris.  That Diagnostic Code indicates that the function is propulsion and plantar flexion of the foot.  

Also, 38 C.F.R. § 4.73, Diagnostic Code 5312 lists the muscles of Muscle Group 12, the anterior muscle of the leg, as being the: tibialis anterior, extensor digitorum longus, and the extensor hallucis longus peroneus tertius.  That Diagnostic Code indicates that the function is dorsiflexion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA muscles examination.  The examiner's attention is specifically directed to the Veteran's service treatment records concerning the nature of the service-connected injury and the VA examination reports dated from July 1999 to February 2011.  All tests and studies that the examiner deems necessary should be conducted.  

The claim files must be made available to the examiner prior to the examination and the report of the examination must indicate that the claim files were reviewed. 

In addressing the symptoms shown upon examination, the examiner should first address: 1) which joint or joints, i.e., the ankle and the knee, is/are affected by the muscles of Group XI, and 2) the extent of such disability (i.e., slight, moderate, moderately severe, or severe).  

Similarly, the examiner should address which joint or joints, i.e., the ankle and the knee, is/are affected by the muscles of Group XII and the extent of such disability. 

If both muscle groups affect the only one joint, the examiner should so state.  

If, on the other hand, the two muscle groups affect different joints, i.e., the ankle and the knee, this should instead be stated by the examiner. 

The examiner is particularly requested to comment not only on the right ankle involvement but also on any involvement of the right knee and toe joints of the right foot, as there exists a possibility that such joints may be affected.  

All opinions and conclusions must be supported by a complete rationale in a typewritten report.  

2.  Then, the Veteran's claim should be readjudicated.  This readjudication must include consideration of whether there exists a basis for separate ratings for both Muscle Group XI and Muscle Group XII disabilities, with the applicability of the provisions of 38 C.F.R. § 4.56(d) and (e) fully addressed.  Consideration under 38 C.F.R. § 3.321(b)(1) is also warranted. 

If the determination of this claim remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

